DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
This action is in response to the amendment filed 11 May 2021.  Claims 1, 8, 10 have been amended.  Claim 3 has been cancelled.  Claims 1, 2 and 4-10 are currently pending and have been examined.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 May 2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hanafusa (US Pub., 2014/0089692 A1) in view of Abe et al (US Pub., 20120249057 A1)  
With respect to claim 8, Hanafusa teaches an information provision system, comprising: 
a storage device that stores merchandise data including information of merchandise item (Fig. 3A-B, paragraph [0038], discloses (i) a storage battery system  and paragraphs [0054] and [0070], discloses data stored in the memory 33, identification information, control information and sensor information of storage battery [merchandise item battery information]) ; 
a first server including a processor configured to extract   the information of merchandise item from the storage device (paragraph [0038], discloses (ii) a server that communicate with the storage battery system via communication devices with storage battery system .., wherein the server receives identification information indictment the storage battery system and characterstics data indicated a state of the at least one storage battery [information merchandise item]); and 
a second server including a processor configured to communicate with a communication device to transmit the   information of merchandise items  (paragraph [0040] discloses control unit configured to (i) transmit , identification information indicating the storage battery system and characterstics data indicted the state of the at least one storage battery )  to , wherein the merchandize data includes identifiers and evaluation categories of the merchandise items (paragraph [0040], discloses identification information indicating the storage battery system),  
the second server receives information of an identifier and deterioration state of batteries of the communication device which one of the evaluation categories (paragraph [0028], discloses received characterstics data a deterioration model corresponding to the at least one storage battery ..),  and 

the first server determines, on the basis of the information of the deteriorations state of battery of the communication devise witch one of the evaluation categories the battery belong to (Fig. 11, s10-s11, discloses estimated  characterstics of deterioration.., deterioration less than or equal to acceptable value, paragraph [0004], discloses deterioration state of a storage battery is accurately  determined, paragraph [0006], determining based on the received characterstics data, a deterioration model correspond to the at least one storage batter from among deterioration ..     );
wherein the communication device (paragraphs [0058]-[0060], discloses the commutation unit 30 communicates with cloud serve…), includes: 
an outputter configured to output the information transmitted from the second server (paragraph [0050], discloses the controller obtains an identification   information and transmit the identification number and the control information to the cloud server  ...) 
a storage that stores an identifier that makes it possible to identify a same type of an object as the communication device or a battery included in the communication device (Fig. 3A-B and paragraphs [0070]-[0071], discloses data stored in the memory 33, including identification information ); 
(paragraph [0050], discloses obtaining an identification number of the at least one storage battery  ...); 
a measurer configured to measure voltage and current at a time of charging or discharging the battery included in the communication device, and to generate measurement data (Fig. 3A and paragraph [0070], discloses storage battery are accumulated in the memory each other and paragraph [0095], discloses generating unit 46 calculates an SOH of each storage battery from history information of the storage battery, generates a deterioration model. The number of charges...); 
a diagnoser configured to diagnose a deterioration state of the battery included in the communication device, on the basis of the measurement data and an evaluator configured to determine an evaluation category for the battery included in the communication device, on the basis of the diagnosed deterioration state (Fig. 8,  paragraph [0126], discloses the cloud server 11 performs deterioration diagnosis of the story battery and paragraph [0107], discloses deterioration models (I and II) each calculated from an SOH of the storage battery are indicted by broken line );
a communicator configured to communicate with the second server, and communicator transmit the identifier and the evaluation category for the battery included in the communication device to the first server via the second server, when starts to communicate with the second server (paragraph [0040] discloses control unit configured to (i) transmit, identification information indicating the storage battery system and characterstics data indicted the state of the at least one storage battery).
 	Hanafusa teaches the above elements including the first determining unit 44 extract from the deterioration model , a deterioration model having a similar level less than or equal to an , (Fig. 11, s10-s11, discloses estimated  characterstics of deterioration.., deterioration less than or equal to acceptable value, paragraph [0004], discloses deterioration state of a storage battery is accurately  determined, paragraph [0006], determining based on the received characterstics data, a deterioration model correspond to the at least one storage batter from among deterioration ..     ).  ., Hanafusa filed to explicitly teaches the corresponding received and transmitted identification and characterstics information are  extracted, the corresponding and wherein the corresponding information includes rechargeable batteries or devices including rechargeable batteries are registered as the merchandise item and the corresponding determined category of the batteries including information  of reachable battery.  
  
 However, Abe teaches extracting relevant information from the power storage devices information DB stored on a network based on the model number (paragraph [0060]) and rechargeable batteries or devices including rechargeable batteries are registered as the merchandise item (paragraph [0007], discloses an electronic device   which has a plurality of rechargeable batteries are detected) the first server extracts, on the basis of the identifier of the communication device paragraph [0060], discloses extracting relevant information)   and information of rechargeable battery or a device including a rechargeable battery which are the merchandise item paragraph [0007], discloses an electronic device   which has a plurlity of rechargeable batteries are detected).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify determining unit 44 that used to extract   the deterioration model or the received identification and characterstics information of storage battery of Hanafusa with extracting relevant information form the power storage device 
With respect to claim 10, Hanafusa teaches an information provision system, comprising: 
a storage device that stores merchandise data including information of merchandise item (Fig. 3A-B, paragraph [0038], discloses (i) a storage battery system  and paragraphs [0054] and [0070], discloses data stored in the memory 33, identification information, control information and sensor information of storage battery [merchandise item battery information]) ; 
a first server including a processor configured to extract   the information of merchandise item from the storage device (paragraph [0038], discloses (ii) a server that communicate with the storage battery system via communication devices with storage battery system .., wherein the server receives identification information indictment the storage battery system and characterstics data indicated a state of the at least one storage battery [information merchandise item]); and 
a second server including a processor configured to communicate with a communication device to transmit the   information of merchandise items  (paragraph [0040] discloses control unit configured to (i) transmit , identification information indicating the storage battery system and characterstics data indicted the state of the at least one storage battery )  to , wherein the merchandize data includes identifiers and evaluation categories of the merchandise items (paragraph [0040], discloses identification information indicating the storage battery system),  
the second server receives information of an identifier and deterioration state of batteries of the communication device which one of the evaluation categories (paragraph [0028], discloses received characterstics data a deterioration model corresponding to the at least one storage battery  ...), and 

the first server determines, on the basis of the information of the deteriorations state of battery of the communication devise witch one of the evaluation categories the battery belong to (Fig. 11, s10-s11, discloses estimated  characterstics of deterioration.., deterioration less than or equal to acceptable value, paragraph [0004], discloses deterioration state of a storage battery is accurately  determined, paragraph [0006], determining based on the received characterstics data, a deterioration model correspond to the at least one storage batter from among deterioration ..     );
the information provision system further (paragraphs [0058]-[0060], discloses the commutation unit 30 notifies the control unit 31…), comprising: 

a fifth server configured to perform statistical processing on the information in the storage device (paragraph [0095], discloses the deterioration model generating unit 46 calculates an SOH of each storage battery from history information of the storage battery...)
wherein the fifth server calculates a representative value of prices of each battery or each device included in the in the merchandize data for each category (paragraph [0110], discloses creates a possibility of purchases commercial power  ...), and 
the storage device further stores the calculated representative value paragraph [0110], discloses creates a possibility of purchases commercial power when power prices is high.) . Hanafusa above elements including server transmits   information related to the representative value to the communication device (paragraph [0040] discloses control unit configured to (i) transmit, identification information indicating the storage battery system and characterstics data indicted the state of the at least one storage battery), 
 	Hanafusa teaches the above elements including the first determining unit 44 extract from the deterioration model , a deterioration model having a similar level less than or equal to an acceptable value (paragraph [0083]) and determined evaluation category of the battery of the communication devices, (Fig. 11, s10-s11, discloses estimated  characterstics of deterioration.., deterioration less than or equal to acceptable value, paragraph [0004], discloses deterioration state of a storage battery is accurately  determined, paragraph [0006], determining based on the received characterstics data, a deterioration model correspond to the at least one storage batter from among deterioration ..     ).  ., Hanafusa filed to explicitly teaches the corresponding received and transmitted identification and characterstics information are  extracted, the corresponding and wherein the corresponding information includes rechargeable batteries or devices including rechargeable batteries are registered as the merchandise item and the corresponding determined category of the batteries including information  of reachable battery.  
  
 However, Abe teaches extracting relevant information from the power storage devices information DB stored on a network based on the model number (paragraph [0060]) and rechargeable batteries or devices including rechargeable batteries are registered as the merchandise item (paragraph [0007], discloses an electronic device   which has a plurality of rechargeable batteries are detected) the first server extracts, on the basis of the identifier of the communication device paragraph [0060], discloses extracting relevant information)   and information of rechargeable battery or a device including a rechargeable battery which are the merchandise item paragraph [0007], discloses an electronic device   which has a plurlity of rechargeable batteries are detected).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify determining unit 44 that used to extract   the deterioration model or the received identification and characterstics information of storage battery of Hanafusa with extracting relevant information form the power storage device and rechargeable states of battery of Abe in order to extract relevant information (see Abe, paragraph [0060]) and in order to extend and achieve life   of the battery capacity ( see Abe, paragraph [0080]).   

Claims 1-2 and 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hanafusa (US Pub., 2014/0089692 A1) in view of Abe et al (US Pub., 20120249057 A1) and further view of Nakamoto et al (US Pub., No., 2009/0316869 A1) 

With respect to claim 1, Hanafusa teaches a battery information provision system, comprising: 
a storage device that stores merchandise data including information of merchandise item battery information related to rechargeable batteries or devices including rechargeable batteries (Fig. 3A-B, paragraph [0038], discloses (i) a storage battery system  and paragraphs [0054] and [0070], discloses data stored in the memory 33, identification information, control information and sensor information of storage battery [merchandise item battery information]) ; 
a first server including a processor configured to extract   the information of merchandise item from the storage device (paragraph [0038], discloses (ii) a server that communicate with the storage battery system via communication devices with storage battery system .., wherein the server receives identification information indictment the storage battery system and characterstics data indicated a state of the at least one storage battery [information merchandise item]); and 
a second server including a processor configured to communicate with a communication device to transmit the   information of merchandise items (paragraph [0040] discloses control unit configured to (i) transmit, identification information indicating the storage battery system and characterstics data indicted the state of the at least one storage battery) to, wherein

the merchandize data includes identifiers and evaluation categories of the merchandise items (paragraph [0040], discloses identification information indicating the storage battery system),  

the second server receives information of an identifier and deterioration state of batteries of the communication device which one of the evaluation categories (paragraph [0028], discloses received characterstics data a deterioration model corresponding to the at least one storage battery  ...), and 

the first server determines, on the basis of the information of the deteriorations state of battery of the communication devise witch one of the evaluation categories the battery belong to (Fig. 11, s10-s11, discloses estimated  characterstics of deterioration.., deterioration less than or equal to acceptable value, paragraph [0004], discloses deterioration state of a storage battery is accurately  determined, paragraph [0006], determining based on the received characterstics data, a deterioration model correspond to the at least one storage batter from among deterioration ..     ).  

Hanafusa teaches the above elements including the first determining unit 44 extract from the deterioration model , a deterioration model having a similar level less than or equal to an acceptable value (paragraph [0083]) and determined evaluation category of the battery of the communication devices, (Fig. 11, s10-s11, discloses estimated  characterstics of deterioration.., deterioration less than or equal to acceptable value, paragraph [0004], discloses deterioration state of a storage battery is accurately  determined, paragraph [0006], determining based on the received characterstics data, a deterioration model correspond to the at least one storage batter from among deterioration ..     ).  ., Hanafusa filed to explicitly teaches the corresponding received and transmitted identification and characterstics information are  extracted, the corresponding and wherein the corresponding information includes rechargeable batteries or devices including rechargeable batteries are registered as the merchandise item and the corresponding determined category of the batteries including information  of reachable battery.  
 
However, Abe teaches extracting relevant information from the power storage devices information DB stored on a network based on the model number (paragraph [0060]) and rechargeable batteries or devices including rechargeable batteries are registered as the merchandise item (paragraph [0007], discloses an electronic device   which has a plurality of rechargeable batteries are detected) the first server extracts, on the basis of the identifier of the communication device paragraph [0060], discloses extracting relevant information)   and information of rechargeable battery or a device including a rechargeable battery which are the merchandise item paragraph [0007], discloses an electronic device   which has a plurlity of rechargeable batteries are detected).  Therefore, it would have been obvious to the one ordinary 
Hanafusa in view of Abe teaches the above elements, Hanafusa further teaches the database 12 may mange these information items for each of the storage batteries including the respective storage based system 21(paragraph [0054]) , the first determining unit 44 extracts, form the deterioration model have a similarity level less than or equal to an acceptable value (paragraph [0083]) and Abe further teaches the storage unit 330 has battery information DB 331 (paragraph [0063]) and extracting extract relevant information (paragraph [0060]).  Neither Hanafusa nor Abe explicitly teach the corresponding storage unit stores advertisement and the corresponding extracted information   is an advertisement.  
However, Nakamoto teaches 	the storage devices  further stores advertisement information related to an advertisement for vendors dealing with the merchandise items(paragraph [0011], discloses memory unit storing the advertising dta corresponding to HD 29 or HD 19 [merchandize]) , 
	the server extracts the advertisement information corresponding to the extracted the merchandise item form the storage devices(paragraph [0064], discloses the extraction unite 102 extracts the adverting data of Ginza store of S cosmetic in the case when the advertisement  ID extracted for the advertising  information table [corresponding  to the merchandize item] ), and   
the second server also transmit the extracted advertisement information to the communication device (paragraph [0065], discloses the advertising data transmission control unit 103 transmits the advertising data exacted in the extraction unit).   Therefore, it would have been obvious to the one ordinary skill in the art to modify the storage and extracting system of Hanafusa and Abe with advertising data related to a various pieces of merchandise that provider has of Nakamoto in order to transmit advertisement to increase a possibility of leading to a profit (see Nakamoto, paragraph [0092]). 

With respect to claim 2, Hanafusa in view of Abe and further view of Nakamoto teaches elements of claim 1, except
However, Abe teaches the information provision system   wherein the evaluation categories of the devices which are one of the merchandize item are determined based on the reachable battery thereof (paragraph [0007], disclose rechargeable batteries are detected.., calculated according to a result may by the detection and a rechargeable battery is selected based on the calculated continues driving times).   Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify determining unit 44 that used to extract   the deterioration model or the received identification and characterstics information of storage battery of Hanafusa with battery rechargeable function of battery of Abe   in order to extend and achieve life   of the battery capacity (see Abe, paragraph [0080]).   
With respect to claim 5, Hanafusa in view of Abe  and further view of Nakamoto teaches elements of claim 1, except, however, Hanafusa teaches the information provision system further comprising: a third server that store contact points of a plurality of vendors, wherein when the second server receives from the communication device a message to be transmitted to any of the (Fig. 9, manufactures and paragraph [0136], discloses server 22 to notify caution and change an option policy .., cloud server 11 notifies the controller  nonfiction to the manufacturer t).
 	With respect to claim 6, Hanafusa in view of Abe further view of Nakamoto teaches elements of claim 1, furthermore, Hanafusa teaches  the information provision system  wherein the storage device stores information indicating a batteries compatible with various type of communication devices(paragraph [0132], discloses a user mobile terminal or a display devices such as a TV of the user ), and  on the basis of the information indicating the type of the battery of the communication device and information indicating batteries compatible with various type of communication devices, the first server extracts information related to the battery compatible with the communication device from the merchandize data  (paragraph [00035], discloses battery system may include a plurality of the storage batteries.., and paragraph [0096], discloses batteries with different operation environment and operating condition have dissimilar deterioration patterns [which within the scope of batteries compatible with various type of communication device).

With respect to claim 7, Hanafusa in view of Abe further view of Nakamoto teaches elements of claim 1, furthermore, Hanafusa teaches the information provision system further comprising: the communication device, wherein the communication device includes an out putter configured to output the information transmitted from the second server (paragraph [0132], discloses a display device such as a TV of user ..).  

a fourth server configured to diagnose a deterioration state of a battery included in the communication device, wherein the communication device (Fig. 5, and paragraph [0094], discloses deterioration model) further includes: 

a storage that stores an identifier that makes it possible to identify a same type of an object as the communication device or the battery included in the communication device ((Fig. 5, and paragraph [0094], discloses deterioration model)); 
an acquirer configured to acquire the identifier from the storage (paragraph [0050], discloses obtaining an identification number of the at least one storage battery); 

a measurer configured to measure voltage and current at a time of charging the battery included in the communication device, and to generate measurement data (paragraph [0041], discloses measuring unit and paragraph [0072], discloses measure by the voltage measuring unit); 
a communicator configured transmit the identifier to the first server and the measurement data to the fourth server via the second server (paragraph [0040] discloses control unit configured to (i) transmit, identification information indicating the storage battery system and characterstics data indicted the state of the at least one storage battery);
the forth server includes:
(Fig. 8, paragraph [0126], discloses the cloud server 11 performs deterioration diagnosis of the story battery and paragraph [0107], discloses deterioration models (I and II) each calculated from an SOH of the storage battery are indicted by broken line); and

  an evaluator configured to determine an evaluation category for the battery included in the communication device, on the basis of the diagnosed deterioration state (Fig. 3A and paragraph [0070], discloses storage battery are accumulated in the memory each other and paragraph [0095], discloses generating unit 46 calculates an SOH of each storage battery from history information of the storage battery, generates a deterioration model. The number of charges...); and  

a communicator configured to transmit the identifier and the evaluation category for the battery included in the communication device to the first server via the second server, (paragraph [0040] discloses control unit configured to (i) transmit, identification information indicating the storage battery system and characterstics data indicted the state of the at least one storage battery).
 



Claim 4  are rejected under 35 U.S.C. 103 as being unpatentable over Hanafusa (US Pub., 2014/0089692 A1) in view of Abe et al (US Pub., 20120249057 A1) and further view of Nakamoto et al (US Pub., No., 2009/0316869 A1) and further view of Eldering et al (US Patent No., 7,690, 013 B1) 

With respect to claim 4, Hanafusa in view of Abe further view of Nakamoto teaches elements of claim 1,  Hanafusa further teaches the database 12 may mange these information items for each of the storage batteries including the respective storage based system 21(paragraph [0054]) , the first determining unit 44 extracts, form the deterioration model have a similarity level less than or equal to an acceptable value (paragraph [0083]) and Abe further teaches the storage unit 330 has battery information DB 331 (paragraph [0063]) and extracting extract relevant information (paragraph [0060]).  Hanafusa and Abe failed to teach   a third server that stores a contact point of a vendor associated with the advertisement, wherein the second server records the number of transmissions of the advertisement information transmitted to the communication device, and the third server transmits the recorded number of transmissions to the contact point of the vendor associated with the advertisement included in the advertisement information transmitted to the communication device

However, Nakamoto teaches extraction a third server that stores a contact point of a vendor associated with the advertisement (Fig. 6, paragraphs [0019] [0053], [0061] discloses advertisement provider information [contact point], paragraph [0059], discs advertising information table in the DB server 2. paragraph [0063], discloses when the advertisement ID extracted from the advertising provider information table 40 and paragraph [0115], discloses the plural advertising providers). ).   Therefore, it would have been obvious to the one ordinary skill in the art to modify the storage and extracting system of Hanafusa and Abe with advertising data related to advertisement provider information of Nakamoto in order to transmit advertisement to increase a possibility of leading to a profit (see Nakamoto, paragraph [0092]). 
Hanafusa in view of Abe further view of Nakamoto teach the above elements, Nakamoto further teaches advertising data transmission control unit 103 may transmit the adverting data based on this set timing (paragraph [0060]).    Nakamoto failed to teach the corresponding transmitted advertisement is recorded and the record and transmitted.    

However, Eldering teaches wherein the second server records the number of transmissions of the advertisement information transmitted to the communication device, and the third server transmits the recorded number of transmissions to the contact point of the vendor associated with the advertisement included in the advertisement information transmitted to the communication device (Col. 2, lines 1-11, discloses advertisement related information including the type of the product, brand name and other descriptive information  which categorized the advertisement is extracted .., recorded what percent of the advertisement was watched is created[record number of transmission] and Col. 14, lines 19-32, discloses an advertisements monitoring table is illustrated in which an advertisement ID (AD ID) come 1915 contains a numeral ID for an advertisements which was transmitted ).   Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify advertisement transmission unit of Nakamoto with  a feature of recording the transmitted advertisement of Eldering in order to measure the effectiveness of the advertisement (See Eldering Col. 2, lines 9-11).  

Response to Arguments
Applicant’s arguments of  with regards to extracting advertising information with respect to claim(s) 1, 2 and 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicants’ arguments of with regards to claims 8 and 10 is not persuasive because applicant filed to identify the supposed error in the office action.  Therefore, the rejection to claims 8 and 10 is maintained.  

The following prior arts applied on the current rejections:
Hanafusa (US Pub., No., 2014/0089692 A1) discloses a storage battery monitoring method including receiving, via a communication network, identification information indicating a storage battery system and characteristic data indicating a state of at least one storage battery.
Abe et al (US Pub., No., 2012/0249057 A1) discloses a charge control device including: a charge control unit configured to select a power storage device to be charged from a plurality of power storage devices in accordance with degrees of subsequent deterioration of the power storage devices.
Nakamoto et al (US Pub., 2009/0316869 A1) discloses a determination unit determining whether or  a telephone number of a called side included in a received telephone call control signal is register in an advertising object that is stored in a memory unit.  
Eldering et al (US Pub., 7, 690, 013 A1) discloses an advertising monitoring system is presented and a recording of the effectiveness of the advertisement is created in which measurement of the percentage.  

 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SABA DAGNEW/Primary Examiner, Art Unit 3682